UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2007 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 000-23143 PROGENICS PHARMACEUTICALS, INC. (Exact name of registrant as specified in its charter) DELAWARE 13-3379479 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 777 Old Saw Mill River Road Tarrytown, New York 10591 (Address of principal executive offices) (Zip Code) (914) 789-2800 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes xNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer or a non-accelerated filer. See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act (Check one): Large Accelerated Filer¨Accelerated Filer x Non-accelerated Filer ¨ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes oNo x As of November 6, 2007 there were29,708,958 shares of common stock, par value $.0013 per share, of the registrant outstanding. PROGENICSPHARMACEUTICALS, INC. INDEX Page No. Part I FINANCIAL INFORMATION Item 1. Consolidated Financial Statements (unaudited) 3 Condensed Consolidated Balance Sheets at September 30, 2007 and December 31, 2006 3 Condensed Consolidated Statements of Operations for the Three and Nine Months ended September 30, 2007 and 2006 4 Condensed Consolidated Statement of Stockholders’ Equity and Comprehensive Loss for the Nine Months ended September 30, 2007 5 Condensed Consolidated Statements of Cash Flows for the Nine Months ended September 30, 2007 and 2006 6 Notes to Condensed Consolidated
